Citation Nr: 1735992	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-32 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1. Entitlement to a rating in excess of 20 percent for left clavicular fracture with arthritis.

2.  Entitlement to a compensable rating for unstable scar of the left shoulder operative site prior to October 20, 2015, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to March 1978, and from September 1978 to December 1983.

This matter comes before the Board of Veterans Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that, in pertinent part, continued a 20 percent evaluation for service-connected left clavicular fracture with arthritis.  The Veteran filed a notice of disagreement dated in September 2011, and the RO issued a statement of the case dated in August 2012.  The Veteran submitted his substantive appeal in October 2012.  

Before the matter was certified to the Board, in an August 2016 rating decision, the RO granted a separate 10 percent evaluation for unstable scar of left shoulder operative site as related to the service-connected disability of left clavicular fracture with arthritis, effective October 20, 2015.  

The Veteran was scheduled to testify at a videoconference hearing before a Veterans Law Judge in June 2017.  In June 2017, the Veteran submitted a statement indicating that he wished to cancel this hearing.  38 C.F.R. § 20.704.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the evaluation of his service-connected left shoulder disability.  

In a VA examination dated in October 2015, the examiner noted that "limitation of motion left shoulder joint & in last 3 years some foreign body occ. pokes through the operative distal scarline over the ant. left shoulder causing slight bleeding & slow healing of the skin. Suspect either bone spicule or wire."  After this finding, the RO granted a separate 10 percent evaluation for left shoulder scar.  However, the examiner's findings do not appear to correspond only to the surgical scar, but to a problem in the left shoulder itself.  The evaluation of the left shoulder was left in place due to loss of motion, but the Board finds that an additional examination would be helpful to determine if there is additional disability, in addition to the loss of motion and arthritis that is the result of the left shoulder disability.  

In this regard, the Board also notes that the Veteran has reported in statements submitted to VA that his previous surgery has "come apart" and "causes him pain on a daily basis."  He has also contended that his condition has worsened and that his range of motion has decreased "to the point of not being able to do much with my left arm without it going numb."  These complaints were not addressed by the examiner in October 2015 and the Veteran's representative has asserted that the examination is inadequate as a result.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006). 

As such, the Board finds that this matter should be remanded.  Upon remand, the examiner should identify all symptomatology associated with the left shoulder disability, to include numbness.  The examiner is specifically requested to comment on the Veteran's reports that his condition causes him pain on a daily basis and has worsened and that his range of motion has decreased to the point of not being able to do much with my left arm without it going numb.  And with respect to the findings of a possible foreign body that may occasionally poke through, the examiner is specifically requested to examine this problem and determine whether there is additional disability related to the Veteran service-connected left shoulder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of relevant VA treatment for the period from September 2016 to the present.  

2.  Provide the Veteran with an appropriate examination to determine the severity of the service-connected left shoulder disability and related scar condition.  Access to the Veteran's electronic claims file should be made available to the examiner for review in connection with the examination.  

The examiner should identify all symptomatology and pathology associated with the service-connected left shoulder disability, to include loss of motion, arthritis, and numbness.  The examiner is specifically requested to comment on the Veteran's reports that his condition causes him pain on a daily basis and has worsened and that his range of motion has decreased to the point of not being able to do much with my left arm without it going numb.  And with respect to the findings of a possible foreign body that may occasionally poke through the skin, the examiner is specifically requested to examine this problem and determine whether there is additional disability related to the Veteran service-connected left shoulder.   

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  In doing so, the RO is specifically requested to rate all symptomatology separately under Esteban.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




